 Case 2:10-cr-00061-LGW-BWC Document 199 Filed 04/21/20 Page 1 of 1




           In the United States District Court
           for the Southern District of Georgia                                    FILED


                   Brunswick Division
                                                                            Scott L. Poff, Clerk
                                                                         United States District Court

                                                                    By CAsbell at 11:05 am, Apr 21, 2020


UNITED STATES OF AMERICA,         )
                                  )
     v.                           )             CR 210-061
                                  )
LOYD ANTHONY WILLIS,              )
                                  )
     Defendant.                   )

                                  ORDER

     Defendant    Loyd   Willis   has   filed    a   motion   for    sentence

reduction, dkt. no. 197, which is DENIED.             Defendant yet again

contends he was erroneously sentenced above the statutory maximum

and that he should be resentenced under Sentencing Guideline

amendments.   The Court lacks jurisdiction to decide his sentencing

error allegation, for the claim is subject to the successiveness

limitations contained in 28 U.S.C. § 2255(h).            So, too, nothing

has changed the Court’s prior determination that Defendant is not

due any reduction in sentence based on retroactive Sentencing

Guideline amendments.

     SO ORDERED this 21st day of April, 2020.




                                  _________________________________
                                  HON. LISA GODBEY WOOD, JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
